Citation Nr: 0619091	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than March 20, 2003 
for the grant of a total disability rating due to individual 
unemployability.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By rating action in February 2003, service connection for 
post-traumatic stress disorder (PTSD) was granted.  A 50 
percent rating was assigned effective from February 26, 1999, 
the date of the veteran's claim for service connection.  On 
March 20, 2003, the veteran submitted a claim for TDIU.  By 
rating action in July 2003, the RO assigned a 70 percent 
rating for PTSD effective from March 20, 2003 and granted 
entitlement to TDIU, also effect from March 20, 2003.  The 
veteran seeks an effective date of February 26, 1999 for 
grant of the TDIU rating, the date he submitted his service 
connection claim.

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution. If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155 (2005). A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement. 38 C.F.R. § 
3.157(a) (2005). The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim. 38 C.F.R. § 3.157(b)(1) (2005).

In May 2003, the veteran submitted a statement indicating 
that he had received treatment for PTSD at the Vet Center in 
Ventura, California from 2001 to the present.  At the time he 
submitted the TDIU claim, he also submitted a statement from 
a Vet Center Readjustment Counseling Therapist, dated in 
January 2002, which discussed his symptoms, including 
inability to concentrate which had been problematic in the 
employment field.  It was also noted that he felt detached 
and estranged from other people and was avoidant, which also 
hurt him in the work world.  The underlying records of 
treatment at the Vet Center for PTSD have not been obtained.  
Those records are relevant to the determination of whether an 
earlier effective date for the grant of TDIU is proper.  VA 
has an obligation to seek relevant treatment records that are 
adequately identified.  38 U.S.C.A. § 5103A(c) (West 2002); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (The RO and 
Board are on constructive notice of all documents which are 
in the custody and control of VA).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
the veteran's treatment for PTSD from 
2001 to the present from the Ventura, 
California Vet Center.

2.  After completion of the above noted 
development, the RO should readjudicate 
the issue of entitlement to an earlier 
effective date for a TDIU rating, in 
light of all pertinent evidence and legal 
authority.

3.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case, and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



